                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TYWAUN COAKLEY,

                      Petitioner,

                                                  CASE NO. 2:19-CV-10241
v.                                                HON. NANCY G. EDMUNDS

JOHN CHRISTIANSEN,

                Respondent.
_____________________________/

        OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.     Introduction

       This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Former

Michigan prisoner Tywaun Coakley (“Petitioner”) was convicted of vehicular manslaughter,

MICH. COMP. LAWS § 750.321, following a jury trial in the Wayne County Circuit Court and

was sentenced to 3½ to 15 years imprisonment in 2017. He was discharged from that

sentence and released from state custody on February 4, 2021. See Petitioner’s Offender

Profile, Michigan Department of Corrections Offender Tracking Information System

(“OTIS”), http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=340474 (accessed

on June 1, 2021).

       In his pleadings, Petitioner raises claims concerning the great weight/sufficiency of

the evidence to support his conviction and the validity of his sentence. For the reasons set

forth herein, the Court denies the petition for a writ of habeas corpus, denies a certificate

of appealability, and denies leave to proceed in forma pauperis.
II.    Facts and Procedural History

       Petitioner’s conviction arises from a confrontation in which he struck an elderly man

with his vehicle causing injuries that resulted in the man’s death in Detroit, Michigan in

2016. The Michigan Court of Appeals described the underlying facts, which are presumed

correct on habeas review, see 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413

(6th Cir. 2009), as follows:

       Defendant's conviction arose from the death of 81-year-old Roberto Ybarra,
       who died on July 18, 2016, after he was struck by a vehicle driven by
       defendant on July 17, 2016. According to witnesses, defendant was driving
       a white Impala and was engaged in an argument with Ybarra, who was
       outside defendant's vehicle. Testimony indicated that as Ybarra was walking
       toward defendant's vehicle, defendant had a path in which he could have
       driven forward, but he instead reversed his vehicle, stated “Do you wanna
       go?,” and then accelerated forward while maneuvering his vehicle into
       Ybarra's path, striking Ybarra, and then drove off. Ybarra sustained serious
       injuries, including a traumatic brain injury, and died the next day from his
       injuries.

People v. Coakley, No. 337318, 2018 WL 3397647, *1 (Mich. Ct. App. July 12, 2018)

(unpublished).

       Following his conviction and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals raising the same claims presented on habeas review. The court

denied relief on those claims and affirmed his conviction and sentence. Id. at *1-4.

Petitioner also filed an application for leave to appeal with the Michigan Supreme Court,

which was denied in a standard order. People v. Coakley, 503 Mich. 932, 920 N.W.2d 584

(2018).

       Petitioner thereafter filed his federal habeas petition raising the following claims:

       I.     His conviction of involuntary manslaughter is against the great weight
              of the evidence and the evidence was insufficient to convict beyond
              a reasonable doubt.

                                              2
       II.         The trial court violated his due process rights at sentencing by mis-
                   scoring Offense Variable 19 at 10 points because he did not interfere
                   with or attempt to interfere with the administration of justice, thus OV
                   19 should have been scored at zero; and scoring of OV 17 at 10
                   points versus zero points because OV 6 was already scored and/or in
                   the alternative, OV 6 should have been scored at zero and OV 17
                   scored at 5 points.

ECF No. 1. Respondent filed an answer to the habeas petition contending that it should

be denied because certain claims are not cognizable on habeas review and all of the claims

lack merit. ECF No. 7. Petitioner filed a reply to that answer. ECF No. 9.

III.   Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

28 U.S.C. § 2241 et seq., sets forth the standard of review that federal courts must use

when considering habeas petitions brought by prisoners challenging their state court

convictions. The AEDPA provides in relevant part:

             An application for a writ of habeas corpus on behalf of a person in
             custody pursuant to the judgment of a State court shall not be granted
             with respect to any claim that was adjudicated on the merits in State court
             proceedings unless the adjudication of the claim--

             (1)     resulted in a decision that was contrary to, or involved an
                     unreasonable application of, clearly established Federal law, as
                     determined by the Supreme Court of the United States; or

             (2)     resulted in a decision that was based on an unreasonable
                     determination of the facts in light of the evidence presented in the
                     State court proceeding.

 28 U.S.C. §2254(d) (1996).

        “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies a rule

 that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a

 set of facts that are materially indistinguishable from a decision of [the Supreme] Court


                                                  3
and nevertheless arrives at a result different from [that] precedent.’” Mitchell v. Esparza,

540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).             “[T]he ‘unreasonable

application’ prong of § 2254(d)(1) permits a federal habeas court to ‘grant the writ if the

state court identifies the correct governing legal principle from [the Supreme] Court but

unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v. Smith, 539

U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694.

However, “[i]n order for a federal court find a state court’s application of [Supreme Court]

precedent ‘unreasonable,’ the state court’s decision must have been more than incorrect

or erroneous. The state court’s application must have been ‘objectively unreasonable.’”

Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409. The

“AEDPA thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the doubt.’” Renico v. Lett, 559

U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7); Woodford v. Viscotti, 537 U.S.

19, 24 (2002) (per curiam)).

       A state court’s determination that a claim lacks merit “precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)). The Supreme Court has emphasized “that even a strong case

for relief does not mean the state court’s contrary conclusion was unreasonable.” Id.

(citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Pursuant to § 2254(d), “a habeas

court must determine what arguments or theories supported or ... could have supported,

the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                             4
could disagree that those arguments or theories are inconsistent with the holding in a prior

decision” of the Supreme Court. Id. Thus, in order to obtain habeas relief in federal court,

a state prisoner must show that the state court’s rejection of his claim “was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Id; see also White v. Woodall, 572

U.S. 415, 419-20 (2014). Federal judges “are required to afford state courts due respect

by overturning their decisions only when there could be no reasonable dispute that they

were wrong.” Woods v. Donald, 575 U.S. 312, 316 (2015). A habeas petitioner cannot

prevail as long as it is within the “realm of possibility” that fairminded jurists could find the

state court decision to be reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152

(2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision.

Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)

(noting that the Supreme Court “has held on numerous occasions that it is not ‘an

unreasonable application of clearly established Federal law’ for a state court to decline to

apply a specific legal rule that has not been squarely established by this Court”) (quoting

Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam)); Lockyer v. Andrade, 538

U.S. 63, 71-72 (2003). Section 2254(d) “does not require a state court to give reasons

before its decision can be deemed to have been ‘adjudicated on the merits.’” Harrington,

562 U.S. at 100.       Furthermore, it “does not require citation of [Supreme Court]

cases–indeed, it does not even require awareness of [Supreme Court] cases, so long as

                                               5
neither the reasoning nor the result of the state-court decision contradicts them.” Early v.

Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The requirements of

clearly established law are to be determined solely by Supreme Court precedent. Thus,

“circuit precedent does not constitute ‘clearly established Federal law as determined by

the Supreme Court’” and it cannot provide the basis for federal habeas relief. Parker v.

Matthews, 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1,

2 (2014) (per curiam). The decisions of lower federal courts, however, may be useful in

assessing the reasonableness of the state court’s resolution of an issue. Stewart v. Erwin,

503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption only with

clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998).

Moreover, habeas review is “limited to the record that was before the state court.” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

IV.    Analysis

       A      Great Weight/Sufficiency of the Evidence Claim

       Petitioner first asserts that he is entitled to habeas relief because his conviction is

against the great weight of the evidence and the evidence is insufficient to support his

conviction for vehicular manslaughter.        Respondent contends that this claim is not

cognizable in part and that it lacks merit.

       As an initial matter, the Court concludes that Petitioner is not entitled to habeas

relief on any claim that the jury verdict was against the great weight of the evidence. It is

                                              6
well-established that habeas review is not available to correct errors of state law. Estelle

v. McGuire, 502 U.S. 62, 67-68 (1991) (“it is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions”).          The United States

Constitution requires only that the evidence be sufficient to sustain the conviction under

the standard established in Jackson v. Virginia, 443 U.S. 307 (1979). Where the evidence

is sufficient as a matter of due process, a claim that the verdict was against the weight of

the evidence presents a state law issue which is not cognizable on habeas review. A

federal habeas court has no power to grant relief on the ground that a state conviction is

against the great weight of the evidence. Cukaj v. Warren, 305 F. Supp. 2d 789, 796 (E.D.

Mich. 2004); Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Habeas relief

is thus not warranted on such a basis.

       The Due Process Clause “protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citation and

footnote omitted). The sufficiency of the evidence standard “must be applied with explicit

reference to the substantive elements of the criminal offense as defined by state law,”

Jackson, 443 U.S. at 324 n. 16, and through the framework of 28 U.S.C. § 2254(d). Martin

v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Thus, under the AEDPA, challenges to the

sufficiency of the evidence “must survive two layers of deference to groups who might

view facts differently” than a reviewing court on habeas review – the factfinder at trial and

                                             7
the state court on appellate review – as long as those determinations are reasonable.

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009).

       Additionally, “it is the responsibility of the jury – not the court – to decide what

conclusions should be drawn from the evidence admitted at trial.” Cavazos v. Smith, 565

U.S. 1, 2 (2011) (per curiam). A federal habeas court may not re-weigh the evidence or

re-determine the credibility of the witnesses. Marshall v. Lonberger, 459 U.S. 422, 434

(1983); Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003). Rather, a federal

habeas court must defer to the factfinder at trial for its assessment of the credibility of

witnesses. Id. Accordingly, the “mere existence of sufficient evidence to convict ...

defeats a petitioner’s claim.” Matthews, 319 F.3d at 788-89.

       The Michigan Court of Appeals considered the sufficiency of the evidence issue on

direct appeal and denied relief. The court explained in relevant part:

       Defendant argues that the evidence was insufficient to support his
       manslaughter conviction, or alternatively, that he is entitled to a new trial
       because the jury's verdict was against the great weight of the evidence. We
       disagree with both arguments.

       An appellate court's review of the sufficiency of the evidence to sustain a
       conviction turns on whether there was sufficient evidence to justify a rational
       trier of fact in finding the defendant guilty beyond a reasonable doubt.
       People v. Wolfe, 440 Mich. 508, 513-514; 489 N.W.2d 748 (1992), amended
       441 Mich. 1201 (1992). This Court must view the evidence in the light most
       favorable to the prosecution. Id. at 515. “This Court will not interfere with the
       trier of fact's role of determining the weight of the evidence or the credibility
       of witnesses.” People v. Williams, 268 Mich. App. 416, 419; 707 N.W.2d 624
       (2005). Any conflicts in the evidence must be resolved in favor of the
       prosecution. People v. Jackson, 292 Mich. App. 583, 587-588; 808 N.W.2d
       541 (2011).

       Defendant was convicted of vehicular manslaughter, which is a form of
       involuntary manslaughter, MCL 750.321. “An unlawful act, committed with
       the intent to injure or in a grossly negligent manner, that proximately causes
       death is involuntary manslaughter.” People v. McCoy, 223 Mich. App. 500,

                                              8
      502; 566 N.W.2d 667 (1997). The prosecution's theory was that defendant
      deliberately drove his vehicle at Ybarra with the intent to injure him, or
      alternatively was grossly negligent. In McCoy, id. at 503, this Court
      explained:

      In order to show gross negligence, the following elements must be
      established:

      (1) Knowledge of a situation requiring the exercise of ordinary care and
      diligence to avert injury to another.

      (2) Ability to avoid the resulting harm by ordinary care and diligence in the
      use of the means at hand.

      (3) The omission to use such care and diligence to avert the threatened
      danger when to the ordinary mind it must be apparent that the result is likely
      to prove disastrous to another. [Quotation marks and citations omitted.]

      Defendant argues that the evidence did not support the necessary state of
      mind to prove gross negligence. Defendant maintains that he did not see
      Ybarra as Ybarra was walking between defendant's vehicle and another
      vehicle, and that the circumstances in which he struck Ybarra with his
      vehicle supported, at most, the occurrence of an accident. We disagree.

      Evidence showed that defendant knew that Ybarra was in the area near
      defendant's vehicle, trying to get his keys back from defendant's car. A
      witness saw Ybarra going back and forth between the two vehicles. Further,
      testimony indicated that just before Ybarra was struck by defendant's vehicle
      as Ybarra was walking toward it, defendant put the vehicle in reverse and
      was heard saying, “Do you wanna go? Do you wanna go?” Defendant then
      accelerated his car, maneuvered it to the outside lane occupied by Ybarra
      despite the fact that nothing prevented defendant from driving forward in his
      own lane, and struck Ybarra with such force that Ybarra fell on or struck his
      own vehicle and landed 10 to 15 feet away. Viewed in the light most
      favorable to the prosecution, these facts supported a finding that defendant
      acted, in the least, in a grossly negligent manner, and thus supported his
      conviction of involuntary manslaughter. Id. at 502-503.

Coakley, 2018 WL 3397647 at *1-2.

      The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. The testimony of the eyewitnesses,

particularly Kreed Lile and Kathryn Bordine, indicated that Petitioner and Ybarra were

                                           9
involved in a confrontation, that Petitioner took Ybarra’s car keys (police found them in

Petitioner’s vehicle), that Ybarra walked toward Petitioner’s car, that Petitioner backed up

his car by several feet, said “Do you wanna go?”, and then accelerated and drove into

Ybarra even though he had could have driven by him, that Petitioner hit Ybarra with

enough force to push him onto his own car and into the air before he landed several feet

away, and that Petitioner fled the scene. See ECF No. 8-7, Page ID.303-371 (testimony

of Kreed Lile), 388-400, ECF No. 8-8, PageID.412-448 (testimony of Kathryn Bordine),

517-520 (testimony of Detroit Police Officer Erika Jones). Such testimony, and reasonable

inferences therefrom, supported a finding that Petitioner acted with either the intent to

injure or with gross negligence when he struck Ybarra with his vehicle so as to support his

vehicular manslaughter conviction.

       Petitioner challenges the jury’s evaluation of the evidence and the inferences the

jury drew from the testimony presented at trial. However, it is the job of the fact-finder at

trial, not a federal habeas court, to resolve evidentiary conflicts. Cavazos, 565 U.S. at 7;

Jackson, 443 U.S. at 326; Martin, 280 F.3d at 618; see also Walker v. Engle, 703 F.2d

959, 969-70 (6th Cir. 1983) (“A federal habeas corpus court faced with a record of

historical facts that supports conflicting inferences must presume—even if it does not

affirmatively appear in the record—that the trier of fact resolved any such conflicts in favor

of the prosecution, and must defer to that resolution.”). The jury’s verdict and the Michigan

Court of Appeals’ decision affirming that verdict were reasonable. The evidence presented

at trial, viewed in a light favorable to the prosecution, established beyond a reasonable

doubt that Petitioner had the requisite intent to support his vehicular manslaughter

conviction. Habeas relief is not warranted on this claim.

                                             10
       B.     Sentencing Guidelines Claim

       Petitioner also asserts that he is entitled to habeas relief because the trial court

erred in scoring several Offense Variables (OVs 6, 17, and 19) of the Michigan sentencing

guidelines and determining his sentence. Respondent contends that this claim is not

cognizable and that it lacks merit.

       As an initial matter, the Court notes that Petitioner’s sentencing claim is likely moot.

In order to attack a state court conviction in a federal habeas proceeding, a petitioner must

be “in custody” pursuant to that conviction at the time the habeas petition is filed. See

Maleng v. Cook, 490 U.S. 488, 490 (1989) (per curiam); see also 28 U.S.C. § 2254(a);

Carafas v. LaVallee, 391 U.S. 234, 238 (1968). When a petitioner is released during the

pendency of his case, a habeas court is not divested of jurisdiction as long as the

petitioner was “in custody” at the time the petition was filed. Carafas, 391 U.S. at 238;

York v. Tate, 858 F.2d 322, 324 (6th Cir. 1988). At the time he instituted this action,

Petitioner satisfied the “in custody” requirement because he was still in state prison.

       However, a petitioner’s release from custody may moot a habeas claim. The United

States Constitution provides that a federal court has jurisdiction only over actual “cases

or controversies.” U.S. CONST. art. III, § 2. As the United States Supreme Court has

explained:

       This case-or-controversy requirement subsists through all stages of federal
       judicial proceedings, trial and appellate.... The parties must continue to have
       a “personal stake in the outcome” of the lawsuit. Lewis v. Continental Bank
       Corp., 494 U.S. 472, 477-478, 110 S. Ct. 1249, 108 L. Ed. 2d 400 (1990).
       See also Preiser v. Newkirk, 422 U.S. 395, 95 S. Ct. 2330, 45 L. Ed. 2d 272
       (1975). This means that, throughout the litigation, the plaintiff “must have
       suffered, or be threatened with, an actual injury traceable to the defendant
       and likely to be redressed by a favorable judicial decision.” Lewis, supra, at
       477.

                                             11
Spencer v. Kemna, 523 U.S. 1, 7 (1998). Thus, a case may become moot and outside the

court’s jurisdiction if “events occur during the pendency of a litigation which render the

court unable to grant the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289 (6th

Cir.1986). Mootness is a jurisdictional issue which maybe raised by a court sua sponte.

See North Carolina v. Rice, 404 U.S. 244, 246 (1971).

       Once a habeas petitioner’s sentence has expired, some concrete and continuing

injury, some “collateral consequence” of the conviction, other than the now-ended

incarceration, must exist if the action is to proceed in federal court and not be considered

moot. Spencer, 523 U.S. at 7. Ordinarily, a habeas petition challenging a criminal

conviction will not be moot because a criminal conviction ordinarily has continuing

collateral consequences. When a petitioner has been discharged from his sentence and

his claim only concerns a sentencing issue, however, there are no continuing collateral

consequences which can be redressed by a favorable court decision. See Lane v.

Williams, 455 U.S. 624, 631 (1982).

       Such is the case here with respect to Petitioner’s sentencing claim because he has

been discharged from his sentence. This Court can provide no further remedy. His

sentencing claim is therefore moot. See Hood v. Wilson, 389 F. App’x 522 (6th Cir. 2010)

(ineffective assistance of appellate counsel claim regarding sentencing was moot given

petitioner’s discharge from custody); United States v. Waltanen, 356 F. App’x 848, 851

(6th Cir. 2009) (“If a prisoner does not challenge the validity of the conviction but rather

only challenges his sentence or some aspect of it, the request for relief is moot once the

challenged portion of the sentence has expired.”).

       Moreover, even if Petitioner’s sentencing claim is not moot, it does not justify

                                            12
habeas relief. A sentence imposed within the statutory limits is generally not subject to

federal habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall,

56 F. Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which arise out of a state trial court’s

sentencing decision are not cognizable upon habeas review unless the petitioner can

show that the sentence imposed exceeded the statutory limits or is wholly unauthorized

by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001). In this case,

Petitioner’s sentence is within the statutory maximum for his offense. See MICH. COMP.

LAWS § 750.321 (authorizing a 15-year maximum sentence for manslaughter).

Consequently, his sentence is insulated from habeas review absent a federal constitutional

violation.

           The Michigan Court of Appeals considered this claim on direct appeal and denied

relief finding that OVs 6 and 19 were properly scored at 10 points each, and that OV 17

was improperly scored at 10 points instead of 5 points in light of the scoring for OV 6, but

such an error was harmless and did affect Petitioner’s sentence. Coakley, 2018 WL

3397647 at *2-4.

           The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts.1 Petitioner’s claim that the trial court

erred in scoring several Offense Variables of the Michigan sentencing guidelines is not

cognizable on habeas review because it is a state law claim. See Tironi v. Birkett, 252 F.

App’x 724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003) (“A



       1
       The Court notes that it would reach the same result under a de novo standard of
review - particularly as to any claims by Petitioner that his sentence violates federal law
and such issues were not addressed by the Michigan Court of Appeals.

                                             13
state court’s alleged misinterpretation of state sentencing guidelines and crediting statutes

is a matter of state concern only.”); Cheatham v. Hosey, 12 F.3d 211, 1993 WL 478854,

*2 (6th Cir. Nov. 19, 1993) (departure from state sentencing guidelines is a state law issue

not cognizable on federal habeas review); see also Kissner v. Palmer, 826 F.3d 898, 904

(6th Cir. 2016); McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006). Alleged

errors in scoring Offense Variables (or Prior Record Variables) and determining the

sentencing guideline range do not warrant federal habeas relief. State courts are the final

arbiters of state law and the federal courts will not intervene in such matters. Lewis v.

Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987); see

also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“a state court’s interpretation of state

law, including one announced on direct appeal of the challenged conviction, binds a

federal court sitting on habeas review”); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir.

2002). Habeas relief does not lie for perceived errors of state law. Estelle, 502 U.S. at

67-68.

         Petitioner seems to assert that the scoring of the guidelines, and thus his sentence,

was based upon inaccurate information. A sentence may violate federal due process if

it is carelessly or deliberately pronounced on an extensive and materially false foundation

which the defendant had no opportunity to correct. Townsend, 334 U.S. at 741; see also

United States v. Tucker, 404 U.S. 443, 447 (1972) (citing Townsend); United States v.

Sammons, 918 F.2d 592, 603 (6th Cir. 1990) (defendant must have a meaningful

opportunity to rebut contested sentencing information). To prevail on such a claim, a

petitioner must show that the court relied upon the allegedly false information. United

States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984); Draughn v Jabe, 803 F. Supp. 70, 81

                                              14
(E.D. Mich. 1992).

       Petitioner makes no such showing. Rather, the record indicates that he had a

sentencing hearing before the state trial court with an opportunity to challenge the

sentencing information. He was also able to challenge his sentence on direct appeal in

the state courts. Petitioner fails to establish that the state trial court relied upon materially

false or inaccurate information in imposing his sentence which he had no opportunity to

correct.

       Lastly, Petitioner seems to assert that his sentence was imposed in violation of his

Sixth Amendment rights. Such a claim arises from the United States Supreme Court's

decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542

U.S. 296 (2004); and Alleyne v. United States, 570 U.S. 99 (2013). In Apprendi, the

Supreme Court held that, “[o]ther than the fact of a prior conviction, any fact that increases

the penalty for a crime beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U .S. at 490. In Blakely,

the Supreme Court clarified “that the ‘statutory maximum' for Apprendi purposes is the

maximum sentence a judge may impose solely on the basis of the facts reflected in the

jury verdict or admitted by the defendant.” Blakely, 542 U.S. at 303. In Alleyne, the

Supreme Court extended Apprendi to mandatory minimum sentences, ruling that any fact

that increases a mandatory minimum sentence is an “element” of the offense that must

be submitted to the jury and proven beyond a reasonable doubt. Alleyne, 570 U.S. at

111-12.

       In People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), the Michigan Supreme Court

held that, under Alleyne, the Michigan sentencing guidelines violate the Sixth Amendment

                                              15
because the guidelines “require judicial fact-finding beyond facts admitted by the

defendant or found by the jury to score offense variables that mandatorily increase the

floor of the guidelines minimum sentence range.” Lockridge, 870 N.W.2d at 506. The

court’s remedy was to make the guidelines advisory only. Id. at 520-21. The United

States Court of Appeals for the Sixth Circuit ha since agreed with Lockridge and ruling that

Alleyne clearly established that Michigan’s pre-Lockridge mandatory minimum sentencing

guidelines scheme violated the Sixth Amendment. Robinson v. Woods, 901 F.3d 710,

716-18 (6th Cir. 2018).     The Sixth Circuit explained that “[a]t bottom, Michigan’s

sentencing regime violated Alleyne’s prohibition on the use of judge-found facts to

increase mandatory minimum sentences.” Id. at 716. This Court is bound by the Sixth

Circuit’s decision.

       In this case, however, Petitioner was sentenced in 2017 – well after Lockridge was

decided in 2015. At that point, the Michigan sentencing guidelines were advisory, not

mandatory. Purely advisory applications of the guidelines do not run afoul of the Sixth

Amendment. See United States v. Booker, 543 U.S. 220, 233 (2005) (“If the Guidelines

as currently written could be read as merely advisory provisions that recommended, rather

than required, the selection of particular sentences in response to differing sets of facts,

their use would not implicate the Sixth Amendment. We have never doubted the authority

of a judge to exercise broad discretion in imposing a sentence within a statutory range.”);

Winters v. Balcarcel, No. 2:18-CV-12668, 2021 WL 915615, * (E.D. Mich. March 10, 2021)

(citing cases and denying habeas relief on similar claim because the petitioner was re-

sentenced after Lockridge was decided); Banks v. Parish, No. 1:21-CV-42, 2021 WL

266621, *6-7 (W.D. Mich. Jan. 27, 2021) (denying habeas relief on similar claim because

                                            16
sentencing was post-Lockridge).

       Because the guidelines were advisory at the time of sentencing, the trial court

exercised its discretion in imposing Petitioner’s sentence. “Facts that the trial court may

have found in support of its exercise of discretion do not implicate the Sixth Amendment.”

Holder v. Jackson, No. 17-CV-408, 2017 WL 3205762, *4 (W.D. Mich. July 28, 2017)

(summarily dismissing habeas petition raising similar sentencing claim); see also Wiggins

v. Balcarcel, No. 18-CV-10124, 2018 WL 659280, *5 (E.D. Mich. Feb. 1, 2018) (citing

Holder and denying habeas relief on sentencing claim). There was no Sixth Amendment

violation. Habeas relief is not warranted on this claim.

V.     Conclusion

       For the reasons stated, the Court concludes that Petitioner is not entitled to federal

habeas relief on his claims. Accordingly, the Court DENIES and DISMISSES WITH

PREJUDICE the petition for a writ of habeas corpus.

       Before Petitioner may appeal the Court’s decision, a certificate of appealability must

issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability

may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the

substantial showing threshold is met if the petitioner demonstrates that reasonable jurists

would find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by demonstrating that

... jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). When a court denies



                                            17
relief on procedural grounds without addressing the merits, a certificate of appealability

should issue if it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the court was correct in its procedural ruling. Slack, 529

U.S. at 484-85. Petitioner makes no such showing. Accordingly, the Court DENIES a

certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot be taken in

good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES leave to proceed

in forma pauperis on appeal. This case is closed.

       IT IS SO ORDERED.



                                                     s. Nancy G. Edmunds
                                                     NANCY G. EDMUNDS
                                                     UNITED STATES DISTRICT JUDGE

Dated: June 3, 2021




                                               18
